DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an easily inspected shaft assembly, comprising: a shaft; a sleeve receptive of a portion of the shaft; and an optically activatable layer comprising first and second sections disposed on respective exterior surfaces of the shaft and the sleeve, respectively, such that the first and second sections move relative to one another as the shaft and the sleeve move relative to one another, classified in F16C 3/026.
II. Claims 17-20, drawn to a method of inspecting a joint at which first and second members are at an initial relative position, the method comprising: applying an optically activatable layer to the joint, the applying comprising disposing first and second sections of the optically activatable layer on respective exterior surfaces of the first and second members, respectively, such that the first and second sections move relative to one another with relative first and second member movement; activating the optically activatable layer to optically ascertain, from relative positions of the first and second sections, a secondary relative position of the first and second members; comparing the secondary and the initial relative positions; and determining whether the joint of the DS exhibits a precursory damage indication in accordance with results of the comparing, classified in G01N 21/8803.
The inventions are independent or distinct, each from the other because:
Inventions [II] and [I] are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and the process as claimed can be practiced by another and materially different apparatus or by hand such as by applying an optically activatable layer to the joint, the applying comprising disposing first and second sections of the optically activatable layer on respective exterior surfaces of the first and second members, respectively, such that the first and second sections move relative to one another with relative first and second member movement; activating the optically activatable layer to optically ascertain, from relative positions of the first and second sections, a secondary relative position of the first and second members; comparing the secondary and the initial relative positions; and determining whether the joint of the DS exhibits a precursory damage indication in accordance with results of the comparing of Group II does NOT require an easily inspected shaft assembly, comprising: a shaft; a sleeve receptive of a portion of the shaft; and an optically activatable layer comprising first and second sections disposed on respective exterior surfaces of the shaft and the sleeve, respectively, such that the first and second sections move relative to one another as the shaft and the sleeve move relative to one another of Group I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search Queries);

(e) the inventions are likely to raise different non-prior art issues under35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call to request an oral election to the above restriction requirement could not be made since there is no attorney on the record/contact information is available.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext.86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 30, 2021




							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886